                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


MICHAEL MEYER,

        Plaintiff,

      v.                                                            Case No. 20-CV-432

DANIEL KNOEDLER, SAMUEL WEBER, and
SCOTT JENSENA,

       Defendants.


                     REPORT AND RECOMMENDATION TO DISMISS
                           FOR FAILURE TO PROSECUTE 1


        Michael Meyer filed a pro se civil rights complaint against the Defendants on March

19, 2020. (Docket # 1.) On March 24, 2020, I found that Meyer’s complaint failed to state a

claim and allowed Meyer thirty (30) days to submit an amended complaint. (Docket # 4.) I

warned Meyer that failure to timely submit an amended complaint would result in a

recommendation that his action be dismissed with prejudice. (Id. at 4.) As of the date of this

report and recommendation, Meyer has not submitted an amended complaint. Because it

does not appear that Meyer intends to prosecute this action, dismissal is appropriate.

Furthermore, Meyer has not heeded the court’s warning that his complaint would be

dismissed if he did not amend his complaint, justifying dismissal with prejudice.

        Therefore, IT IS HEREBY RECOMMENDED that Meyer’s petition (Docket # 1)

be DISMISSED WITH PREJUDICE for failure to prosecute.


1
  Because the defendant has not yet appeared and had an opportunity to consent to or refuse magistrate judge
jurisdiction, I issue a report and recommendation regarding the dismissal of the petition. See Coleman v. Labor
and Indus. Rev. Comm’n, 860 F.3d 461 (7th Cir. 2017).



            Case 2:20-cv-00432-PP Filed 06/01/20 Page 1 of 2 Document 6
       Your attention is directed to General L.R. 72(c), 28 U.S.C. § 636(b)(1)(B) and

Federal Rules of Criminal Procedure 59(b), or Federal Rules of Civil Procedure 72(b) if

applicable, whereby written objections to any recommendation or order herein, or part

thereof, may be filed within fourteen days of the date of service of this recommendation or

order. Objections are to be filed in accordance with the Eastern District of Wisconsin’s

electronic case filing procedures. Failure to file a timely objection with the district court

shall result in a waiver of a party’s right to appeal. If no response or reply will be filed,

please notify the Court in writing.



       Dated at Milwaukee, Wisconsin this 1st day of June, 2020.


                                                  BY THE COURT:

                                                  s/Nancy Joseph_____________
                                                  NANCY JOSEPH
                                                  United States Magistrate Judge




                                        2
           Case 2:20-cv-00432-PP Filed 06/01/20 Page 2 of 2 Document 6
